As filed with the Securities and Exchange Commission on August 25, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1200 John Q. Hammons Drive, 2nd Floor Madison, WI 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1200 John Q. Hammons Drive, 2nd Floor Madison, WI 53717 (Name and address of agent for service) 608-824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. Plumb Balanced Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 66.53% Administrative and Support Services - 0.62% Lender Processing Services, Inc. Beverage and Tobacco Product Manufacturing - 2.13% Coca-Cola Co. Philip Morris International, Inc. Chemical Manufacturing - 7.60% Abbott Laboratories Air Products & Chemicals, Inc. EI du Pont de Nemours & Co. Johnson & Johnson Merck & Co., Inc. Computer and Electronic Product Manufacturing - 8.64% Apple, Inc. (a) Cisco Systems, Inc. (a) FLIR Systems, Inc. (a) Intel Corp. Microchip Technology, Inc. Couriers and Messengers - 1.97% United Parcel Service, Inc. Credit Intermediation and Related Activities - 3.51% Discover Financial Services Heartland Payment Systems, Inc. Hudson City Bancorp, Inc. Data Processing, Hosting and Related Services - 2.47% Automatic Data Processing, Inc. Fiserv, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing - 3.51% ABB Ltd. - ADR (b) Corning, Inc. Emerson Electric Co. Food Manufacturing - 4.84% Kraft Foods, Inc. Nestle SA - ADR Unilever PLC - ADR Food Services and Drinking Places - 1.63% McDonald's Corp. General Merchandise Stores - 1.54% Wal-Mart Stores, Inc. Health and Personal Care Stores - 3.00% CVS Caremark Corp. Walgreen Co. Heavy and Civil Engineering Construction - 1.16% Fluor Corp. Insurance Carriers and Related Activities - 0.84% Greenlight Capital Re Ltd. (a) Mining (except Oil and Gas) - 2.04% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Miscellaneous Manufacturing - 2.27% 3M Co. Medtronic, Inc. Motor Vehicle and Parts Dealers - 0.85% Sonic Automotive, Inc. (a) Oil and Gas Extraction - 1.27% Petroleo Brasileiro SA - ADR Petroleum and Coal Products Manufacturing - 4.89% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Primary Metal Manufacturing - 1.61% Titanium Metals Corp. (a) Professional, Scientific, and Technical Services - 1.77% Mastercard, Inc. Publishing Industries (except Internet) - 1.76% Microsoft Corp. Rail Transportation - 1.37% Union Pacific Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.68% OptionsXpress Holdings, Inc. (a) Support Activities for Mining - 1.13% Ensco PLC - ADR Weatherford International Ltd. (a) Telecommunications - 3.43% Verizon Communications, Inc. Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $27,317,199) PREFERRED STOCKS - 1.64% Credit Intermediation and Related Activities - 1.11% Fifth Third Capital Trust V Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.53% Morgan Stanley Capital Trust VIII TOTAL PREFERRED STOCKS (Cost $510,651) EXCHANGE TRADED FUNDS - 0.53% Funds, Trusts, and Other Financial Vehicles - 0.23% iShares Silver Trust (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.30% SPDR Gold Trust (a) TOTAL EXCHANGE TRADED FUNDS (Cost $187,391) Principal Amount CONVERTIBLE BONDS - 4.02% Computer and Electronic Product Manufacturing - 1.22% Linear Technology Corp. 3.000%, 05/01/2027 Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.65% Nasdaq OMX Group, Inc. 2.500%, 08/15/2013 Support Activities for Mining - 1.15% Transocean, Inc. 1.500%, 12/15/2037 1.625%, 12/15/2037 (b) TOTAL CONVERTIBLE BONDS (Cost $1,557,692) CORPORATE BONDS - 20.86% Building Material and Garden Equipment and Supplies Dealers - 2.53% Home Depot, Inc. 5.200%, 03/01/2011 Credit Intermediation and Related Activities - 5.07% General Electric Capital Corp. 5.200%, 02/01/2011 Toyota Motor Credit Corp. 3.795%, 01/09/2012 (c) Zions Bancorporation 7.750%, 09/23/2014 Data Processing, Hosting and Related Services - 0.77% First Data Corp. 11.250%, 03/31/2016 Food Manufacturing - 1.35% Kraft Foods, Inc. 6.250%, 06/01/2012 Health and Personal Care Stores - 1.95% CVS Pass-Through Trust 6.943%, 01/10/2030 Medco Health Solutions, Inc. 6.125%, 03/15/2013 Insurance Carriers and Related Activities - 1.24% Marsh & McLennan Cos., Inc. 5.150%, 09/15/2010 Machinery Manufacturing - 3.58% Caterpillar, Inc. 7.900%, 12/15/2018 General Electric Co. 5.000%, 02/01/2013 Oil and Gas Extraction - 1.39% Noble Holding International Ltd. 7.375%, 03/15/2014 Publishing Industries (except Internet) - 2.52% Oracle Corp. 5.000%, 01/15/2011 Utilities - 0.46% Alliant Energy Corp. 4.000%, 10/15/2014 TOTAL CORPORATE BONDS (Cost $8,107,419) U.S. GOVERNMENT AGENCY ISSUES - 1.00% Federal Home Loan Banks 2.000%, 04/28/2017 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $400,000) U.S. GOVERNMENT NOTES - 2.48% United States Treasury Notes 0.875%, 12/31/2010 TOTAL U.S. GOVERNMENT NOTES (Cost $1,003,381) Shares SHORT TERM INVESTMENTS - 1.53% Money Market Funds - 1.53% AIM STIT-STIC Prime Portfolio 0.205% (c) TOTAL SHORT TERM INVESTMENTS (Cost $617,978) Total Investments(Cost $39,701,711) - 98.59% Other Assets in Excess of Liabilities - 1.41% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security. The rate listed is as of June 30, 2010. Summary of Fair Value Exposure at June 30, 2010 The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the year. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining fair value of investments) Equity investments, including common stocks, foreign issued common stocks, trust preferred securities, exchange- traded funds, and real estate investment trusts, which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation. If there are no sales on a given day for securities traded on an exchange, the latest bid quotation will be used. If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used. When using the market quotations or closing price provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Investments in mutual funds, including money market funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds and will be classified as Level 1 securities. Debt securities, such as corporate bonds, convertible bonds and U.S. government agency issues for which market quotations are not readily available may be valued based on information supplied by independent pricing services, including services using matrix pricing formulas and/or independent broker bid quotations. Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument. These securities will generally be classified as Level 2 securities. Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor pursuant to procedures established under the general supervision and responsibility of the Funds’ Board of Directors and will be classified as Level 3 securities. The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of June 30, 2010, to value the Funds’ investments carried at fair value: Description Total Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Investments in: Common Stock* $ $ $
